Citation Nr: 1436416	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from September 1964 to July 1968.  The Veteran was stationed in Thailand from July 1967 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of ischemic heart disease.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran was exposed to herbicide agents during active military service while stationed at the Ubon Royal Thai Air Force Base in Thailand.  The evidence therefore links the Veteran's ischemic heart disease to his in-service herbicide exposure.


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in active service.            38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of this presumption are specified by statute and regulation, and include ischemic heart disease.  38 U.S.C.A.              § 1116(a)(2); 38 C.F.R. 3.309(e).

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he ever served in Vietnam, nor does he claim that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, the Veteran claims exposure to herbicides while stationed at the Ubon Air Force Base in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Manual, M21-1MR, Part IV.ii.2.C.10.qq.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECHO Southeast Asia Report: Base Defense in Thailand."  Accordingly, special consideration of herbicide exposure on a facts-found or direct basis is extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  See May 2010 VA Compensation and Pension (C&P) Bulletin.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure is conceded on a facts-found or direct basis.  This applies to veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975.  Id.

Here, the medical evidence of record shows that the Veteran has a current diagnosis of ischemic heart disease.  See, e.g., April 2012 opinion (Dr. R. L.); August 2011 VA examination report; June 2002 medical report (Dr. R. L.).  Thus, if the Veteran is found to have been exposed to an herbicide agent during military service, to include Agent Orange, presumptive service connection is warranted for the Veteran's heart disability.

The Veteran's service personnel records show that he was stationed at the Ubon Air Force Base (AFB) in Thailand from July 1967 to July 1968 and assigned to the 8th Service Squadron.  This time period is during the Vietnam era, when herbicides were used near the air base perimeter.

For the reasons discussed below, the Board finds that the Veteran served on or near the air base perimeter during his tour in Thailand.  The Veteran's DD Form 214 indicates the Veteran's MOS was that of cook.  Although this is not a MOS shown to have duties on or near the air base perimeter, in written statements and sworn testimony before the Board, the Veteran provided competent, credible evidence that his duties placed him at the base perimeter.

In an August 2011 statement, the Veteran reported that he was assigned as a ration supply sergeant for the 8th Service Squadron.  His duties included unloading food from trucks and aircraft near the base runaway, "which had been sprayed with Agent Orange, as all the weeds were dead and looked coated [and] burned."

At his January 2013 Board hearing, the Veteran testified that he daily unloaded perishable and non-perishable food items from aircraft parked approximately 300 feet from the base perimeter fence.  After unloading, non-perishable food items were taken to a temporary balloon, blow-up warehouse at the perimeter of the base.  See hearing transcript at 4-5.  He further testified that when rations were outdated, they were "loaded up on the tail end of a semi and taken to downtown Ubon and given to an orphanage."  This work took place at the same perimeter warehouse and the "entire drive" to Ubon followed the base perimeter.  Id. at 6.  He also testified that every 30 days a complete inventory was taken of the warehouses on base and any food items that were spoiled "were taken by semi to the end of the flight line, at the perimeter of the base," and buried.  The Veteran stated that "[t]here would be a backhoe waiting there, and we would dig a hole six to eight [feet] deep" to bury the items.  He participated in this activity at least a "dozen times."  Id.

The Veteran's personnel records from Thailand confirm the Veteran's testimony.  In addition to being "senior cook," he was a food service stock warehouseman responsible for receiving, storing, and issuing all food items used at the base.  He was also tasked with rotating all stock and maintaining a high level of sanitation in all storage areas.  See May 1968 performance review.  The Veteran performed his duties at an "exceptional" level and consistently worked to "improve upon the existing storage problems of this area."  Id.  For instance, the Veteran "worked many long and strenuous hours in order to expedite a speedy and orderly transfer" of the installation's rations when they "were moved from a temporary location to a permanent type structure."  Id.

The Board finds that all of this constitutes "other credible evidence" that the Veteran served near the air base perimeter during his service at the Ubon AFB in Thailand.  The Board acknowledges that the RO reached a contrary conclusion.  In August 2011, the RO issued a formal finding that sufficient information did not exist to verify the Veteran's exposure to herbicides.  It also noted that the Veteran's unit was not identified by the Department of Defense as one for herbicide exposure.  As a result, the RO did not refer the Veteran's claim to the Joint Services Records Research Center (JSRRC), the National Archives and Records Administration, or any other military records center for verification.
 
At the very minimum, this evidence places the issue of whether the Veteran was exposed to herbicides in equipoise.  The RO determined that there was insufficient evidence to refer the Veteran's case to the JSRRC or elsewhere for verification; however, the Board finds that there is ample evidence in the record to concede exposure on a facts-found basis.   The Veteran has provided a number of statements describing his various duties while stationed at Ubon AFB, many of which placed him at the base's perimeter.  The Board finds the Veteran's statements to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  The Veteran's statements have been internally consistent, and consistent with the record as a whole.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the Veteran's service personnel records reflect that his duties involved unloading, storing, and distributing food shipments that arrived at the base.

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that Agent Orange was used near the perimeter of Ubon AFB.  While there is no physical proof that the Veteran was exposed to Agent Orange or other herbicide while stationed at Ubon AFB, the Board finds no basis in the record to question the Veteran's credibility regarding his statements.  Indeed, the Veteran credibility appears to be above reproach.  See, e.g., May 2012 statement of B. R. W. (district judge); August 2012 statement of D. T. C. (magistrate judge).  The Veteran's statements indicate that he regularly had contact with the base perimeter while unloading food from aircraft and performing other required duties.  His statements as to the type of duties he performed are competent lay evidence of what he observed during his period of service in Thailand and they are largely corroborated by contemporaneous personnel records.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  As there is no evidence of record that clearly contradicts the Veteran's claim as to the type of duties performed during his service in Thailand, they must be presumed accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in his favor.  See 38 U.S.C.A. § 5107(b).

In light of the Board's finding that the Veteran was exposed to herbicides while serving in Thailand, the inquiry shifts to whether his ischemic heart disease is manifest to a compensable degree at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  At his August 2011 VA examination, the Veteran's cardiac workload was assessed at 1-3 METs with associated dyspnea, and his left ventricular ejection fraction was 25 percent.  Thus, under the criteria contained in Diagnostic Code 7005, his ischemic heart disease warrants a compensable evaluation.  38 C.F.R. § 4.104.

Accordingly, the Board finds that service connection is warranted for the Veteran's ischemic heart disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


